DETAILED ACTION
The action is in response to the claims filed on 1/22/2019.  Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Regarding claim 19, “devise” appears to be a typographical error. For examination purposes, Examiner assumes this reads “device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-4 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, Claim 2 recites the limitation “receiving, from 
Claim Rejections - 35 USC § 101
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; specifically, it is directed towards transitory propagating signals, per se.
Claim 20 is directed towards transitory propagating signals, per se.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable See In re ZIetz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable storage medium (also called machine-readable medium and other such variations) typically covers forms of non-transitory media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage medium, particularly when the specification is silent.  Furthermore, with respect to the instant Application, the interpretation of a “computer readable storage medium” as transitory propagating signals, per se, is also consistent with the Specification, paragraph [0013].  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
A claim drawn to such a computer readable storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134F.3d 1473 (Fed. Cir. 1998).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-10, 13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Verma et. al., (US Pre-Grant Publication No. 20180351956A1) hereinafter .

Regarding claim 1, Verma discloses:
An apparatus comprising: 
a processor of a secured server;
{“…[S]erver…including shared memory, processors, and interfaces.” Verma [0023]}.
a memory that stores code executable by the processor to:
{“…memory, processors, and interfaces.” Verma [0023]. “[C]omputer program instructions may be provided to a processor.” Verma [0015].}
receive from a mobile device a request for authorization to access a data processing device within a secured data center; 
{Regarding the data processing device, “…[A]uthorized users who are allegedly attempting to access certain system resources…using corresponding credentials…”, “sensors 115 may include RFID sensors” Verma [0018]}. 
{“… [T]he particular device used to perform an authentication attempt under analysis by a security manager 105 may be determined to be a mobile device…” Verma [0034].}
verify that user credentials received from the mobile device in conjunction with the authorization request match credentials of an authorized user, the authorized user being authorized to access the data processing device; 
{“…[T]he security manager 105 may identify a user associated with the attempt (e.g., a user associated with a credential…” Verma [0033].}

{“[A]n authentic user credential (e.g., a username/password combination, key card, radio frequency identifier (RFID) token, etc.) to gain access to a secured system resource.”  Biometric credentials are discussed below. Verma [0017].}
Verma does not explicitly disclose:
verify that the mobile device is in proximity to the data processing device; 
authorize the mobile device to access the data processing device in response to … verifying that the mobile device is in proximity to the data processing device.

Moiyallah teaches:
verifying that the mobile device is in proximity to the data processing device.
{“…[T]he positioning system device 475 includes a proximity sensor…such as a radio-frequency identification (RFID) tag, that can sense or be sensed by devices…to determine that the mobile device system 400 is located proximate these known devices…” Moiyallah [0067].}
verify that the mobile device is in proximity to the data processing device; 
{“…[T]he positioning system device 475 includes a proximity sensor…such as a radio-frequency identification (RFID) tag, that can sense or be sensed by devices…to determine that the mobile device system 400 is located proximate these known devices…” Moiyallah [0067].}
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Verma teaching of integrated biometrics for application security with the Moiyallah system for location based authentication.

Regarding claim 2, Verma does not disclose:
wherein verifying that the mobile device is in proximity to the data processing device comprises:
receiving, from the mobile device, proximity information accessed at the data processing device; and
verifying that the accessed proximity information is available at the data processing device.
Moiyallah teaches:
wherein verifying that the mobile device is in proximity to the data processing device comprises:
receiving, from the mobile device, proximity information accessed at the data processing device; and 
{“…[T]he system may retrieve location data associated with the mobile device of the user, and/or the user in general…locations may be displayed on…a visual display notification, or…the mobile device of the user…” Moiyallah [0087].} 
verifying that the accessed proximity information is available at the data processing device.
{“…[T]he system may retrieve location data associated with the mobile device of the user, and/or the user in general…locations may be displayed on…a visual display notification, or…the mobile device of the user…” Moiyallah [0087].}
Regarding claim 3, Verma does not disclose:

Moiyallah teaches:
wherein the proximity information available at the data processing device is available on an electronic display.
{“…[T]he system may retrieve location data associated with the mobile device of the user, and/or the user in general…locations may be displayed on…a visual display notification, or…the mobile device of the user…” Moiyallah [0087].}
Regarding claim 4, Verma does not disclose:
wherein the proximity information available at the data processing device is dynamic and changes over time.
Moiyallah teaches:
wherein the proximity information available at the data processing device is dynamic and changes over time.
{“…[T]he location of the mobile device of the user is continuously monitored.” Moiyallah [0028].}
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Verma teaching of integrated biometrics for application security with the Moiyallah system for dynamic location-based authentication.
One would have been motivated to combine the teachings of Verma and Moiyallah to permit network access with a mobile device at a location using user biometric data or a verified username and password.
Regarding claim 8, Verma does not explicitly disclose:

Moiyallah teaches:
wherein verifying that the mobile device is in proximity to the data processing device comprises using information from a global positioning satellite (“GPS”) to determine a location of the mobile device.
{“…[T]he system may receive and track GPS data associated with a positioning system device of the mobile device of the user.” Moiyallah [0106].}
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Verma teaching of integrated biometrics for application security with the Moiyallah system for dynamic GPS location-based authentication.
One would have been motivated to combine the teachings of Verma and Moiyallah to permit network access with a mobile device at a location using user biometric data or the user’s verified username and password.
Regarding claim 9, Verma discloses: 
wherein verifying user credentials received from the mobile device in conjunction with the authorization request match credentials of an authorized user comprises one or more of:
receiving a username and a password from the mobile device and matching the username and password with the username and password of an authorized user;
{“[A]n authentic user credential (e.g., a username/password combination, key card, radio frequency identifier (RFID) token, etc.) to gain access to a secured system resource.” Verma [0017].}

{“[A]n authentic user credential (e.g., a username/password combination, key card, radio frequency identifier (RFID) token, etc.) to gain access to a secured system resource…” Verma [0017].}
receiving biometric data from the mobile device and matching the biometric data with corresponding biometric data of an authorized user.
{“ …[T]he user associated with the credentials 320 used in the authentication attempt 325 associated with the server's biometric authentication request 345 to the security manager is using the device used in the authentication request and report a successful result 370 of the biometric authentication/confirmation process…” Verma [0042].}

Regarding claim 10, Verma does not explicitly disclose:
wherein authorizing the mobile device to access the data processing device comprises one or more of:
authorizing the mobile device for a period of time; and
authorizing the mobile device until the mobile device is beyond a perimeter.
Moiyallah teaches:
wherein authorizing the mobile device to access the data processing device comprises one or more of:
authorizing the mobile device for a period of time; and
{"…{P]redetermined distance from the authentication location, and the like, can be adjustable or variable due on time-based reasons. For example, an authentication of a user's work address may only be valid during weekdays and during normal working hours of the user.” Moiyallah [0098].}
authorizing the mobile device until the mobile device is beyond a perimeter.
{“…[T]he predetermined distance associated with the authentication location may vary based on a time of day…the predetermined distance from an authentication location of a home address for the user may expand during the day to encompass a yard…and therefore the mobile device of the user.…” Moiyallah [0112].}
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Verma teaching of integrated biometrics for application security with the Moiyallah system for dynamic location-based authentication that updates a device’s authorization list over a time period.
One would have been motivated to combine the teachings of Verma and Moiyallah to permit network access with a mobile device at a location using user biometric data or a verified username and password while knowing that this must be renewed.
Regarding claim 13, Verma discloses: 
wherein authorizing the mobile device to access the data processing device further comprises starting an application that allows one or more of access and control of the data processing device.
{The user uses a web client to request authentication, provide credentials, and access the backend. Verma [Figure 3 Elements 305, 310, 330, and 315].} 

Regarding claim 15, a corresponding reasoning as given earlier in this section with respect to claim 1 applies, mutatis mutandis, to the subject matter of claim 15; therefore, claim 15 is rejected, for similar reasons, under the grounds as set forth for claim 1.

Regarding claim 17, Verma discloses: 
wherein verifying user credentials received from the mobile device in conjunction with the authorization request match credentials of an authorized user comprises one or more of:
receiving a username and a password from the mobile device and matching the username and password with the username and password of an authorized user;
receiving a data token from the mobile device and using data from the data token to authenticate an authorized user; and
{“[A]n authentic user credential (e.g., a username/password combination, key card, radio frequency identifier (RFID) token, etc.) to gain access to a secured system resource.” Verma [0017].}
receiving biometric data from the mobile device and matching the biometric data with corresponding biometric data of an authorized user.
{“ …[T]he user associated with the credentials 320 used in the authentication attempt 325 associated with the server's biometric authentication request 345 to the security manager is using the device used in the authentication request and report a successful result 370 of the biometric authentication/confirmation process…” Verma [0042].}
Regarding claim 18, Verma does not explicitly disclose:
wherein authorizing the mobile device to access the data processing device comprises one or more of:
authorizing the mobile device for a period of time;
authorizing the mobile device until the mobile device is beyond a perimeter; and
limiting functionality of the mobile device.

wherein authorizing the mobile device to access the data processing device comprises one or more of:
authorizing the mobile device for a period of time;
{“…[P]redetermined distance from the authentication location, and the like, can be adjustable or variable due on time-based reasons. For example, an authentication of a user's work address may only be valid during weekdays and during normal working hours of the user .” Moiyallah [0098].}
{“…[T]he predetermined distance associated with the authentication location may vary based on a time of day…the predetermined distance from an authentication location of a home address for the user may expand during the day to encompass a yard…and therefore the mobile device of the user.…” Moiyallah [0112].}
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Verma teaching of integrated biometrics for application security with the Moiyallah system for dynamic location-based authentication that updates a device’s authorization list over a time period.
One would have been motivated to combine the teachings of Verma and Moiyallah to permit network access with a mobile device at a location by confirming user credentials with biometric data, a verified username and password, and even an authentication location time based on the time of the day that adds to security.

Regarding claim 19, a corresponding reasoning as given later in this section with respect to claim 14 applies, mutatis mutandis, to the subject matter of claim 19; therefore, claim 19 is rejected, for similar reasons, under the grounds as set forth for claim 14.

Regarding claim 20, a corresponding reasoning as given earlier in this section with respect to claim 1 applies, mutatis mutandis, to the subject matter of claim 20; therefore, claim 20 is rejected, for similar reasons, under the grounds as set forth for claim 1.

Claims 5, 6, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Verma et. al., (US Pre-Grant Publication No. 20180351956A1) hereinafter Verma in view of Moiyallah et. al., (US Pre-Grant Publication No. 20180103341A1) hereinafter Moiyallah in view of Williams et. al., (US Pre-Grant Publication No. 20130225282A1) hereinafter Williams.
Regarding claim 5, Verma nor Moiyallah explicitly discloses:
wherein verifying that the mobile device is in proximity to the data processing device comprises the mobile device connecting to a network available at the data processing device, the network comprising one of a wireless network available at the data processing device and a wired connection to the data processing device.
Williams teaches:
wherein verifying that the mobile device is in proximity to the data processing device comprises the mobile device connecting to a network available at the data processing device, the network comprising one of a wireless network available at the data processing device and a wired connection to the data processing device.
{…[A]n authorized/trusted network 1005 (e.g., a network run by or registered with a gaming service provider in a known and/or controlled location, a wifi network, a wired network, etc.)…one or more IP based location determination services 1009 … one or more geofencing or other location determination services 1011 (e.g., a service that maintains geofences and allows querying related to them by…a set of devices 1013a, b, c (e.g., cellular telephones, mobile devices, stationary devices, laptops, desktops, kiosks, etc.), one or more areas 1015a, b that may be covered by an authorized network 1005 (e.g., an area in a casino, an area that a wifi network covers, a building in which jacks to access a wired network are located, etc.), and one or more geofences 1017.” Williams [0098].}
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Verma teaching of integrated biometrics for application security with the Moiyallah system for location based authentication, and with the Williams teachings of gaming through mobile or other devices which uses wireless and wired networks to securely determine a network user’s location.
One would have been motivated to combine the teachings of Verma and Moiyallah to permit a network user to access a network with a mobile device when near a location using biometric data or a verified username and password with Williams teaching to securely geofence locations to ensure that network users are accounted for if there is an area emergency.

Regarding claim 6, Verma discloses:
wherein verifying that the mobile device is in proximity to the data processing device comprises one or more of:
linking the mobile device to the network;
{“…[A] mobile device…connection to a network associated with the environment. For instance, the device may connect to or send data to one or more wireless access points within the environment…“ Verma [0034].}
receiving authorization data from the mobile device over the network; and

{“…[T]he security manager 105 may identify a user associated with the attempt (e.g., a user associated with a credential...” Verma [0033].}

Regarding claim 7, Verma discloses:
wherein the wireless network comprises one or more of:
a wireless network with a range of a specified distance from the data processing device; 
{Distance would be calculated based on the degree from the location to the system.  “ A degree of proximity may be determined 725 between the location detected for the particular user and the location determined for the device… identifying a larger distance…system resources…” Verma [0055]. “Degree of Proximity”. Verma Fig. 7 Elements 705 and 725.}
a wireless network available within the secured data center, wherein a location of the mobile device within the secured data center is transmitted over the network.
{“In some instances, location of the particular device may be determined, or at least predicted, based on detecting the device's connection to a network associated with the environment. For instance, the device may connect to or send data to one or more wireless access points within the environment, from which a location of the device (e.g., a particular floor of a multi-floor building, a particular portion of a campus, etc.) may be determined.“ Verma [0034].}
Verma does not explicitly disclose:
a radio frequency identification (“RFID”) tag readable by the mobile device; and,
Moiyallah teaches:

{“…[T]he positioning system device 475 includes a proximity sensor…such as a radio-frequency identification (RFID) tag, that can sense or be sensed by devices…to determine that the mobile device system 400 is located proximate these known devices…” Moiyallah [0067].}
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Verma teaching of integrated biometrics for application security with the Moiyallah system for location based authentication, and the Williams teachings of gaming through mobile or other devices which uses wireless and wired networks to securely determine a network user’s location.
One would have been motivated to combine the teachings of Verma and Moiyallah to permit a network user to access a network with a mobile device when near a location using biometric data or a verified username and password with the Williams teaching to securely geofence locations to ensure that network users are accounted for if there is an area emergency.

Regarding claim 16, Verma nor Moiyallah explicitly discloses:
wherein verifying that the mobile device is in proximity to the data processing device comprises one or more of:
receiving, from the mobile device, proximity information accessed at the data processing device, and verifying that the accessed proximity information is available at the data processing device; and
the mobile device connecting to a network available at the data processing device, the network comprising one of a wireless network available at the data processing device and a wired connection to the data processing device.

the mobile device connecting to a network available at the data processing device, the network comprising one of a wireless network available at the data processing device and a wired connection to the data processing device.
{“…[A]n authorized/trusted network 1005 (e.g., a network run by or registered with a gaming service provider in a known and/or controlled location, a wifi network, a wired network, etc.)…one or more IP based location determination services 1009 … one or more geofencing or other location determination services 1011 (e.g., a service that maintains geofences and allows querying related to them by…a set of devices 1013a, b, c (e.g., cellular telephones, mobile devices, stationary devices, laptops, desktops, kiosks, etc.), one or more areas 1015a, b that may be covered by an authorized network 1005 (e.g., an area in a casino, an area that a wifi network covers, a building in which jacks to access a wired network are located, etc.), and one or more geofences 1017.” Williams [0098].}
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Verma teaching of integrated biometrics for application security with the Moiyallah system for location based authentication and Williams teachings gaming through mobile or other devices which uses wireless and wired networks to securely determine a network user’s location.
One would have been motivated to combine the teachings of Verma and Moiyallah to permit a network user to access a network with a mobile device when near a location using biometric data or a verified username and password with the Williams teaching to securely geofence locations to ensure that network users are accounted for if there is an area emergency.

Claims 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Verma et. al., (US Pre-Grant Publication No. 20180351956A1) hereinafter Verma in view of .

Regarding claim 11, Verma nor Moiyallah explicitly discloses:
wherein authorizing the mobile device to access the data processing device further comprises limiting functionality of the mobile device.
Zhu teaches:
wherein authorizing the mobile device to access the data processing device further comprises limiting functionality of the mobile device.
{“… [T]he mobile device 100 based on a rule set defining whether components of the mobile device may be enabled within a restricted geographic region. The components comprise one or more selected from the group: a camera component; an audio recording component…“ Zhu Col 2 Lines 55-60.}
{ “…[T]he locating subsystem may comprise the GPS satellite 120 (FIG. 1), the cell tower 110 (FIG. 1) or base stations, or local antennas, among others….the component manager 401 may provide the location of the mobile device 100 to the service requestor 402 as shown by arrow 404, and if the mobile device 100 is within the restricted geographic region as defined by the parameters, the service requestor 402 may request that certain components of the mobile device 100 be disabled…”  Zhu Col 9 Lines 29-37.}
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Verma teachings of integrated biometrics for application security with the Moiyallah system for dynamic location-based authentication, and  Zhu which limits the functionality of communication software when using the business network.

Regarding claim 12, Verma nor Moiyallah explicitly discloses:
wherein limiting functionality of the mobile device comprises one or more of:
limiting access to one or more applications running on or executable on the mobile device;
stopping execution of one or more running applications on the mobile device;
limiting access to one or more functions of the mobile device; and
executing a limiting application on the mobile device that limits access to one or more of an application running on the mobile device and a function of the mobile device. 

Zhu teaches:
wherein limiting functionality of the mobile device comprises one or more of:
limiting access to one or more applications running on or executable on the mobile device;
{“… [T]he service requestor 402 may request that certain components of the mobile device 100 be disabled…”  Zhu Col 9 Lines 29-37.}
{“… [T]he mobile device 100 based on a rule set defining whether components of the mobile device may be enabled within a restricted geographic region. The components comprise one or more selected from the group: a camera component; an audio recording component…” Zhu Col 2 Lines 55-60.}
stopping execution of one or more running applications on the mobile device;
{“… [T]he service requestor 402 may request that certain components of the mobile device 100 be disabled…”  Zhu Col 9 Lines 29-37.}
 	limiting access to one or more functions of the mobile device; and
{“…[T]he service requestor 402 may request that certain components of the mobile device 100 be disabled…”  Zhu Col 9 Lines 29-37.}
{“… [T]he mobile device 100 based on a rule set defining whether components of the mobile device may be enabled within a restricted geographic region. The components comprise one or more selected from the group: a camera component; an audio recording component…” Zhu Col 2 Lines 55-60.} 
	executing a limiting application on the mobile device that limits access to one or more of an application running on the mobile device and a function of the mobile device.
{“… [T]he service requestor 402 may request that certain components of the mobile device 100 be disabled…”  Zhu Col 9 Lines 29-37.}

Regarding claim 14, Verma does not explicitly disclose:  
further comprising code executable by the processor to limit communication capability of the mobile device in response to authorizing the mobile device to access the data processing device, wherein limiting communication capability of the mobile device comprises limiting communication between the mobile device and a devise outside of the secured data center.
Zhu teaches:
further comprising code executable by the processor to limit communication capability of the mobile device in response to authorizing the mobile device to access the data processing 
{The mobile device communicating with the data processing device is limited from communicating with devices using other networks. “ …[T]he mobile device 100 based on a rule set defining whether components of the mobile device may be enabled within a restricted geographic region…such as a speaker…a graphical user interface; an input component such as a keypad or a microphone…” Zhu Col 2 Lines 55-63.}

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Taylor (US10037689B2). Apparatus And System To Manage Monitored Vehicular Flow Rate.  The system apparatus manages and adjusts monitored traffic density and encrypted communication device sensors, system transmits calculated digital navigational directives throughout a network of domains within any infrastructure.
Brown (US20170195339A1).  Method for Geographic location based electronic security management.  Verifies proximities using mobile phones and geopoints.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE NWAWE whose telephone number is (313)446-6626.  The examiner can normally be reached on 7:30am - 4:30pm M- Th ISP Every Off Every 1st F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE NWAWE/Examiner, Art Unit 2497                                                                                                                                                                                                        

/Kevin Bechtel/Primary Examiner, Art Unit 2491